Exhibit 10.1

SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT

This Second Amendment to Revolving Credit and Security Agreement (this “Second
Amendment”) is dated this 21 day of June, 2017, by and among OREGON
METALLURGICAL, LLC, an Oregon limited liability company, ALLEGHENY LUDLUM, LLC,
a Pennsylvania limited liability company, TDY INDUSTRIES, LLC, a California
limited liability company, INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited
liability company, ATI PRECISION FINISHING, LLC, a Pennsylvania limited
liability company, TITANIUM WIRE CORPORATION, a Pennsylvania corporation,
ENVIRONMENTAL, INC., a California corporation, ATI TITANIUM LLC, a Delaware
limited liability company, ATI FLOWFORM PRODUCTS, LLC, a Delaware limited
liability company, ATI LADISH LLC, a Wisconsin limited liability company, ATI
LADISH MACHINING, INC., a Nevada corporation, CHEN-TECH INDUSTRIES, INC., a
Nevada corporation, PACIFIC CAST TECHNOLOGIES, INC., a Nevada corporation, ATI
POWDER METALS LLC, a Pennsylvania limited liability company, and ATI FLAT ROLLED
PRODUCTS HOLDINGS, LLC, a Pennsylvania limited liability company and each Person
joined hereto as a borrower from time to time, collectively, the “Borrowers”,
and each a “Borrower”), the Guarantors (as defined therein) party hereto, the
LENDERS (as defined therein) party hereto, and PNC BANK, NATIONAL ASSOCIATION,
in its capacity as agent for the Lenders (hereinafter referred to in such
capacity as the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent entered into
that certain Revolving Credit and Security Agreement, dated effective as of
September 23, 2015, by and among the Borrowers, the Guarantors, the Lenders and
the Agent, as amended by that certain First Amendment to Revolving Credit and
Security Agreement, dated May 13, 2016, by and among the Borrowers, the
Guarantors, the Lenders and the Agent (as further amended, modified,
supplemented, extended, renewed or restated from time to time, the “Credit
Agreement”);

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement which provisions require only Required Lenders approval, and the
Required Lenders and the Agent agree to permit such amendments pursuant to the
terms and conditions set forth herein;

WHEREAS, the lender identified on the signature pages hereto as the “Exiting
Lender” (the “Exiting Lender”) has agreed to assign its Advances and Revolving
Commitment pursuant to the terms hereof; and

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement which provisions require either unanimous Lender consent or the
consent of the affected Lenders, and the Lenders and the Agent agree to permit
such amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:



--------------------------------------------------------------------------------

1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement unless the
context herein clearly indicates otherwise.

2. The cover page of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the cover page attached hereto and incorporated herein
by reference thereto.

3. Section 1.2 of the Credit Agreement is hereby amended by inserting the
following new definitions in their appropriate alphabetical order:

“2021 Notes Liquidity” shall mean, on the date of determination, the sum of
(i) the Borrowers’ unrestricted domestic cash plus (ii) the Net Unrestricted
Foreign Cash in an amount not to exceed the Dollar Equivalent of One Hundred
Million and 00/100 Dollars ($100,000,000.00), plus (iii) the Undrawn
Availability.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

- 2 -



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Receivables Factoring Agreements” shall mean certain receivables purchase or
factoring agreements entered into by the applicable Borrower(s) from time to
time with the consent of the Agent (such consent to not be unreasonably
withheld, conditioned or delayed) related to Receivables of the applicable
Borrower(s) with respect to certain of its/their Customers, in each case, in
form and substance reasonably satisfactory to the Agent.

“Second Amendment Closing Date” shall mean June 21, 2017.

“Write-down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

4. Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and inserting in their stead the
following:

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful; provided, however, that if the Alternate Base Rate determined as
provided above would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Applicable Margin” shall mean: (a) the percentage spread to be added to
Revolving Advances and Swing Loans consisting of Domestic Rate Loans based upon
the Average Undrawn Availability for the most recently ended fiscal quarter
according to the pricing grid set forth below under the heading “Applicable
Margins for Domestic Rate Loans”; (b) the percentage spread to be added to
Revolving Advances consisting of LIBOR Rate Loans and Swing Loans consisting of
Daily LIBOR Rate Loans based upon the Average Undrawn Availability for the most
recently ended fiscal quarter according to the pricing grid set forth below
under the heading “Applicable Margins for LIBOR Rate Loans/Daily LIBOR Rate
Loans”; and (c) with respect to the Term Loan, three percent (3.00%).

 

- 3 -



--------------------------------------------------------------------------------

Effective as of the date on which the Borrowing Base Certificate required under
Section 9.9 for the applicable month-end corresponding with the applicable most
recently completed fiscal quarter-end of each fiscal year (each such Borrowing
Base Certificate referred to herein as the “Quarter-End Borrowing Base
Certificate”) is due to be delivered (each day on which such delivery is due, an
“Adjustment Date”), the Applicable Margin for each type of Advance (other than
the Term Loan) shall be adjusted, if necessary, to the applicable percent per
annum set forth in the pricing table below corresponding to the Average Undrawn
Availability for the most recently completed fiscal quarter prior to the
applicable Adjustment Date:

 

LEVEL

  

AVERAGE UNDRAWN AVAILABILITY

   APPLICABLE
MARGINS
FOR DOMESTIC
RATE LOANS
(Revolving
Advances, Swing
Loans)   APPLICABLE
MARGINS FOR
LIBOR RATE
LOANS/DAILY
LIBOR RATE
LOANS
(Revolving
Advances, Swing
Loans)   LETTERS OF
CREDIT FEE

I

   Greater than or equal to 66.66% of the Maximum Revolving Advance Amount   
.75%   1.75%   1.75%

II

   Less than 66.66% but greater than or equal to 33.33% of the Maximum Revolving
Advance Amount    1.00%   2.00%   2.00%

III

   Less than 33.33% of the Maximum Revolving Advance Amount    1.25%   2.25%  
2.25%

The Applicable Margin as of the Second Amendment Closing Date shall be based
upon the percentages associated with Level I pricing in the pricing grid above,
and such Applicable Margin shall remain in effect until the first Adjustment
Date following the Second Amendment Closing Date.

If Borrowers shall fail to deliver a Quarter-End Borrowing Base Certificate
required under Section 9.9 by the dates required pursuant to such section, the
Applicable Margin for each type of Advance (other than the Term Loan) shall be
conclusively presumed to equal the percentages associated with Level III of the
pricing grid set forth above until the date of delivery of such Quarter-End
Borrowing Base Certificate, at which time the rate will be adjusted based upon
the Average Undrawn Availability reflected on such Quarter-End Borrowing Base
Certificate. Notwithstanding anything to the contrary contained herein, no

 

- 4 -



--------------------------------------------------------------------------------

downward adjustment in any Applicable Margin for each type of Advance (other
than the Term Loan) shall be made on any Adjustment Date on which any Event of
Default shall have occurred and be continuing. Notwithstanding anything to the
contrary contained herein, immediately and automatically upon the occurrence of
any Event of Default, the Applicable Margin for each type of Advance (other than
the Term Loan) shall increase to and equal the percentages associated with Level
III of the pricing grid set forth above and shall continue at such highest
Applicable Margin until the date (if any) on which such Event of Default shall
be waived in accordance with the provisions of this Agreement, at which time the
rate will be adjusted based upon the Average Undrawn Availability reflected on
the most recently delivered Quarter-End Borrowing Base Certificate delivered by
Borrowers to Agent pursuant to Section 9.9. Any increase in interest rates
and/or other fees payable by Borrowers under this Agreement and the Other
Documents pursuant to the provisions of the foregoing sentence shall be in
addition to and independent of any increase in such interest rates and/or other
fees resulting from the occurrence of any Event of Default (including, if
applicable, any Event of Default arising from a breach of Section 9.9 hereof)
and/or the effectiveness of the Default Rate provisions of Section 3.1 hereof or
the default fee rate provisions of Section 3.2 hereof.

If, as a result of any restatement of, or other adjustment to, the Quarter-End
Borrowing Base Certificate or for any other reason, Agent determines that
(a) the Average Undrawn Availability as previously calculated as of any
applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the Average Undrawn Availability for any such period would have
resulted in different pricing for such period, then (i) if the proper
calculation of the Average Undrawn Availability would have resulted in a higher
interest rate and/or fees (as applicable) for such period, automatically and
immediately without the necessity of any demand or notice by Agent or any other
affirmative act of any party, the interest accrued on the applicable outstanding
Advances and/or the amount of the fees accruing for such period under the
provisions of this Agreement and the Other Documents shall be deemed to be
retroactively increased by, and Borrowers shall be obligated to immediately pay
to Agent for the ratable benefit of Lenders an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Average Undrawn Availability would have resulted in a
lower interest rate and/or fees (as applicable) for such period, then the
interest accrued on the applicable outstanding Advances and the amount of the
fees accruing for such period under the provisions of this Agreement

 

- 5 -



--------------------------------------------------------------------------------

and the Other Documents shall be deemed to remain unchanged, and Agent and
Lenders shall have no obligation to repay interest or fees to the Borrowers;
provided, that, if as a result of any restatement or other event or other
determination by Agent a proper calculation of the Average Undrawn Availability
would have resulted in a higher interest rate and/or fees (as applicable) for
one or more periods and a lower interest rate and/or fees (as applicable) for
one or more other periods (due to the shifting of income or expenses from one
period to another period or any other reason), then the amount payable by
Borrowers pursuant to clause (i) above shall be based upon the excess, if any,
of the amount of interest and fees that should have been paid for all applicable
periods over the amounts of interest and fees actually paid for such periods.

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Commitment Percentage or Term Loan Commitment, as
applicable, of Advances, (ii) if applicable, fund any portion of its
Participation Commitment in Letters of Credit or Swing Loans or (iii) pay over
to Agent, Issuer, Swing Loan Lender or any Lender any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies Agent in writing that such failure is the result of such Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including a particular Default or Event of Default, if any) has
not been satisfied; (b) has notified Borrowers or Agent in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including a particular Default or Event of Default, if any) to funding a loan
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit; (c) has failed, within two (2) Business Days
after request by Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and, if applicable, participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
Agent’s receipt of such certification in form and substance satisfactory to the
Agent; (d) has become the subject of an Insolvency Event or a Bail-In Action; or
(e) has failed at any time to comply with the provisions of Section 2.6(e) with
respect to purchasing participations from the other Lenders, whereby such

 

- 6 -



--------------------------------------------------------------------------------

Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders.

“Restricted Action Requirements” shall mean the following:

(a) If the Undrawn Availability on the date of the applicable Restricted Action,
after giving effect to such Restricted Action, is equal to or greater than the
greater of One Hundred Million and 00/100 Dollars ($100,000,000.00) and
twenty-five percent (25%) of the sum of the Maximum Revolving Advance Amount
plus the outstanding principal amount of the Term Loan, the Loan Parties shall
be permitted to take such Restricted Action so long as no Event of Default or
Default has occurred and is continuing or would result from such Restricted
Action; or

(b) If the Undrawn Availability on the date of the applicable Restricted Action,
after giving effect to such Restricted Action, is less than the greater of One
Hundred Million and 00/100 Dollars ($100,000,000.00) and twenty-five percent
(25%) of the sum of the Maximum Revolving Advance Amount plus the outstanding
principal amount of the Term Loan but greater than the greater of Sixty Million
and 00/100 Dollars ($60,000,000.00) and fifteen percent (15%) of the sum of the
Maximum Revolving Advance Amount plus the outstanding principal amount of the
Term Loan, the Loan Parties shall be permitted to take such Restricted Action if
(1) no Event of Default or Default has occurred and is continuing or would
result from such Restricted Action; (2) the Loan Parties demonstrate, in form
and substance reasonably acceptable to the Agent, that prior to and after giving
effect to such Restricted Action, the Undrawn Availability, as measured both at
the time of such Restricted Action and as an average for the sixty
(60) consecutive day period immediately preceding such Restricted Action, is not
less than the greater of Sixty Million and 00/100 Dollars ($60,000,000.00) and
fifteen percent (15%) of the sum of the Maximum Revolving Advance Amount plus
the outstanding principal amount of the Term Loan; and (3) the Loan Parties
demonstrate, in form and substance reasonably acceptable to the Agent, that
prior to and after giving effect to such Restricted Action, the Fixed Charge
Coverage Ratio is at least 1.00 to 1.00.

“Term Loan Maturity Date” shall mean February 28, 2022.

 

- 7 -



--------------------------------------------------------------------------------

“Trigger Event” shall mean the earliest to occur of the following: (i) the
occurrence of an Event of Default, or (ii) the date upon which the Undrawn
Availability is less than an amount equal to the greater of (y) 10.0% of the
Maximum Loan Amount, or (z) Forty Million and 00/100 Dollars ($40,000,000.00).

“Trigger Satisfaction Event” shall mean, subsequent to the occurrence of a
Trigger Event, the occurrence of both of the following: (i) no Event of Default
then exists or is continuing, and (ii) the Undrawn Availability is greater than
or equal to the greater of (y) 10.0% of the Maximum Loan Amount or (z) Forty
Million and 00/100 Dollars ($40,000,000.00), in either case for a period of
thirty (30) consecutive days.

“Undrawn Availability” on any date of determination shall mean an amount equal
to the lesser of (a) the Formula Amount, or (b) the difference of the Maximum
Revolving Advance Amount minus the sum of (i) the Maximum Undrawn Amount of all
outstanding Letters of Credit, plus (ii) the outstanding amount of Revolving
Advances and Swing Loans.

5. Subpart (b) of Section 2.3 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

(b) Right to Prepay the Term Loan. On and after the earlier of: (i) the date
which is eighteen (18) months after the Second Amendment Closing Date; and
(ii) the date on which the 2019 Senior Unsecured Notes are refinanced or
retired, whether by issuance of new indebtedness, issuance of equity, or
otherwise (such refinancing or retirement being referred to as a “2019 Senior
Note Retirement Event”), the Borrowers shall have the right at their option and
so long as the terms and provisions of Section 6.10(c) are satisfied, to prepay
the Term Loan in whole or in part without premium or penalty (except as provided
in Section 2.2(f), Section 2.2(g), Section 3.7, and Section 3.8, hereof). Any
partial prepayment of the Term Loan shall be in a minimum amount of Fifty
Million and 00/100 Dollars ($50,000,000.00). Whenever the Borrower desires to
prepay the Term Loan pursuant to subpart (i) of the first sentence of this
Section 2.3(b), it shall provide a prepayment notice to the Agent by 1:00 p.m.
at least three (3) Business Days prior to the date of prepayment of the Term
Loan, setting forth the date, which shall be the last Business Day of the fiscal
quarter during which such prepayment notice is given, on which the proposed
prepayment is to be made. For greater certainty, if the date 18 months after the
Second Amendment Closing Date occurs on December 20, 2018, the Term Loan may be
prepaid on December 31, 2018 or the end of any fiscal quarter thereafter.

 

- 8 -



--------------------------------------------------------------------------------

Whenever the Borrower desires to prepay the Term Loan pursuant to subpart
(ii) of the first sentence of this Section 2.3(b), it shall provide a prepayment
notice to the Agent by 1:00 p.m. at least three (3) Business Days prior to the
date of prepayment of the Term Loan, setting forth the date, which shall not be
later than twenty (20) Business Days after the 2019 Senior Note Retirement
Event, on which the proposed prepayment is to be made. Any prepayment notice
shall be irrevocable. The outstanding principal amount of the Term Loan to be
prepaid in accordance with the terms and provisions set forth above, together
with interest on such principal amount, shall be due and payable on the date
specified in such prepayment notice as the date on which the proposed prepayment
is to be made

6. Section 6.10 of the Credit Agreement is hereby amended to insert as a new
subpart (d) the following:

(d) 2021 Notes Liquidity Requirement. Ninety-one (91) days prior to the stated
maturity date of the 5.950% Senior Notes due 2021 and at all times thereafter
until such 5.950% Senior Notes due 2021 have been paid in full or otherwise
successfully refinanced, the Borrowers’ 2021 Notes Liquidity shall be not be
less than Seven Hundred Million and 00/100 Dollars ($700,000,000.00).

7. Section 7.1(b) of the Credit Agreement is hereby amended to delete the “or”
at the end of subpart (v), to renumber subpart (vi) as subpart (vii), amend new
subpart (vii) as follows and insert as a new subpart (vi) the following:

(vi) the sale of Receivables of Borrowers as contemplated by the applicable
Receivables Factoring Agreements, so long as: (a) there shall not exist any
Event of Default or Default immediately prior to or after giving effect to such
sale; and (b) an agreement with respect to such applicable Receivables Factoring
Agreement, in each case, in form and substance reasonably satisfactory to the
Agent, shall have been delivered to the Agent and be in full force and effect;
or

(vii) subject to compliance with the Restricted Action Requirements any sale,
transfer or lease of properties or assets, other than those specifically
excepted pursuant to clauses (i) through (vi) above, provided that:

(a) there shall not exist any Event of Default or Default immediately prior to
and after giving effect to such sale; and

(b) the aggregate value of such assets sold, transferred or leased by the Loan
Parties and their Subsidiaries during the term of this Agreement shall not
exceed twenty percent (20%) of Consolidated Tangible Assets during the term of
this Agreement or ten percent (10%) of Consolidated Tangible Assets in any
fiscal year.

 

- 9 -



--------------------------------------------------------------------------------

8. Section 13.1 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

13.1 Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Loan Party,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until February 28, 2022 (the “Term”) unless
sooner terminated as herein provided. The Loan Parties may terminate this
Agreement at any time upon ninety (90) days prior written notice to Agent upon
payment in full of the Obligations.

9. Article XVI of the Credit Agreement is hereby amended to insert as a new
Section 16.19, the following:

16.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
Contractual Recognition of Bail-In. Notwithstanding anything to the contrary in
this Agreement or any Other Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under this Agreement or any
Other Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any EEA Financial Institution; and

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(a) a reduction in full or in part or cancellation of any such liability;

(b) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Other Document; or

 

- 10 -



--------------------------------------------------------------------------------

(c) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

10. Article XVI of the Credit Agreement is hereby amended to insert as a new
Section 16.20, the following:

16.20 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any Other Document), each
Loan Party acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions among the Loan Parties and their Affiliates, on the one
hand, and the Lenders, on the other hand, (B) Each Loan Party has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the Other Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Loan Party or any of such Loan Party’s Affiliates, or
any other Person and (B) no Lender has any obligation to any Loan Party or any
of such Loan Party’s Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the Other
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their Affiliates, and no Lender has any obligation
to disclose any of such interests to any Loan Party or any of such Loan Party’s
Affiliates. To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against each of the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11. The provisions of Section 2 through Section 10 and Section 12 of this Second
Amendment shall not become effective until the Agent shall have received:

(a) this Second Amendment, duly executed by the Borrowers, the Guarantors, the
Lenders and the Agent;

(b) the documents and conditions listed in the Preliminary Closing Agenda
attached hereto and made a part hereof as Exhibit A;

 

- 11 -



--------------------------------------------------------------------------------

(c) payment of all fees and expenses owed to the Agent, and the Agent’s counsel
in connection with this Second Amendment and the Credit Agreement (including,
without limitation, any such fees and expenses payable pursuant to any fee
letter entered into between the Borrowers and the Agent in connection herewith);
and

(d) such other documents in connection with such transactions as the Agent or
said counsel may reasonably request.

12. As of the Second Amendment Closing Date, the parties hereby agree (i) that
the Revolving Commitment Amounts, Revolving Commitment Percentages, Term Loan
Commitment Amounts and Term Loan Commitment Percentages shall, as applicable, be
reallocated and shall be as set forth below each applicable Lender’s name on the
applicable signature page hereof, (ii) that the requisite assignments shall be
deemed to be made in such amounts among the Lenders (including the Exiting
Lender) and from each Lender to each other Lender, with the same force and
effect as if such assignments were evidenced by applicable Commitment Transfer
Supplement, (iii) to the non-pro rata repayment of Advances to the Exiting
Lender as set forth in this Agreement and (iv) to any adjustments to be made to
the Register to effectuate such reallocations and assignments. Notwithstanding
anything to the contrary in Section 16.3 of the Credit Agreement or any Other
Document, no other documents or instruments, including any Commitment Transfer
Supplement, shall be executed in connection with these assignments (all of which
requirements are hereby waived), and such assignments shall be deemed to be made
with all applicable representations, warranties and covenants as if evidenced by
a Commitment Transfer Supplement. On the Second Amendment Closing Date, the
Lenders shall make full cash settlement with each other either directly or
through the Agent (including in the form of non-pro rata funding by each Lender
which has increased its Revolving Commitment Amount and/or Term Loan Commitment
Amount as of the Second Amendment Closing Date, including, without limitation,
in an aggregate amount equal to the outstanding Advances of the Exiting Lender),
as the Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Revolving Commitment Amounts and/or Term Loan
Commitment Amounts such that after giving effect to such settlements each
Lender’s Revolving Commitment Percentage and/or Term Loan Commitment Percentage,
as applicable, shall be as set forth below such applicable Lender’s name on the
applicable signature page hereof.

13. By its execution of this Agreement, each of the parties signatory hereto
acknowledges and agrees that, upon the occurrence of the Second Amendment
Closing Date, (a) the Exiting Lender shall cease to be a Lender under the Credit
Agreement and (b) the Exiting Lender shall have no further rights or obligations
as a Lender under the Credit Agreement, except to the extent of rights and
obligations that survive a Lender’s assignment of its commitments pursuant to
Section 16.3 of the Credit Agreement. The Exiting Lender is a party to this
Agreement solely for the purpose of evidencing its agreement to Section 12 and
this Section 13.

14. Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, and except any
such representations or warranties made as of a specific date or time, which
shall have been true and correct in all material respects as of such date or
time.

 

- 12 -



--------------------------------------------------------------------------------

15. Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which secured the Obligations immediately prior to the
entering into of this Second Amendment continues to secure the Obligations.

16. Each Loan Party represents and warrants to the Agent and each of the Lenders
as follows: (i) such Loan Party has the full power to enter into, execute,
deliver and carry out this Second Amendment and all such actions have been duly
authorized by all necessary proceedings on its part, (ii) neither the execution
and delivery of this Second Amendment by such Loan Party nor the consummation of
the transactions herein contemplated or compliance with the terms and provisions
hereof by any of them will conflict with, constitute a default under or result
in any breach of (a) the terms and conditions of the certificate or articles of
incorporation, bylaws or other organizational documents of such Loan Party or
(b) any material Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which such Loan Party is a party or by which
it is bound or to which it is subject, or result in the creation or enforcement
of any Lien, charge or encumbrance whatsoever upon any property (now or
hereafter acquired) of such Loan Party, and (iii) this Second Amendment has been
duly and validly executed and delivered by such Loan Party and constitutes the
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except to the extent that
enforceability of this Second Amendment may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance and general concepts of equity.

17. Each Loan Party represents and warrants that (i) no Default or Event of
Default exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this Second Amendment or the performance or observance
of any provision hereof or any transaction completed hereby, and (ii) the
schedules attached to and made a part of the Credit Agreement, are true and
correct in all material respects as of the date hereof, except as such schedules
may have heretofore been amended or modified in writing in accordance with the
Credit Agreement or pursuant to this Second Amendment.

18. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

19. The agreements contained in this Second Amendment are limited to the
specific agreements made herein. Except as expressly set forth herein, this
Second Amendment shall not by implication or otherwise limit, impair, constitute
a waiver of, or otherwise affect the rights and remedies of the Agent or the
Lenders under the Credit Agreement or any Other Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any Other Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any Other Document in similar or different
circumstances. This Second Amendment shall apply and be effective only with
respect to the provisions of the Credit

 

- 13 -



--------------------------------------------------------------------------------

Agreement specifically referred to herein. This Second Amendment amends the
Credit Agreement and is not a novation thereof. Nothing expressed or implied in
this Second Amendment or any other document contemplated hereby shall be
construed as a release or other discharge of any Borrower or any Guarantor under
the Credit Agreement or any Other Document from any of its obligations and
liabilities thereunder.

20. This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

21. This Second Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each of the
Loan Parties hereto irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this Second Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this Second Amendment on the
day and year first above written.

 

    BORROWERS: WITNESS/ATTEST:     OREGON METALLURGICAL, LLC, an     Oregon
limited liability company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ALLEGHENY LUDLUM, LLC, a     Pennsylvania limited liability
company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     TDY INDUSTRIES, LLC, a California limited     liability
company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     INTERNATIONAL HEARTH MELTING,     LLC, an Oregon limited
liability company     By: Oregon Metallurgical, LLC, its Sole     Manager

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    BORROWERS (Continued) WITNESS/ATTEST:     ATI PRECISION FINISHING, LLC, a  
  Pennsylvania limited liability company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     TITANIUM WIRE CORPORATION, a     Pennsylvania corporation

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ENVIRONMENTAL, INC., a California     corporation

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI TITANIUM LLC, a Delaware limited     liability company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    BORROWERS (Continued) WITNESS/ATTEST:     ATI FLOWFORM PRODUCTS, LLC, a
Delaware limited liability company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   President WITNESS/ATTEST:     ATI
LADISH LLC, a Wisconsin limited liability company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI LADISH MACHINING, INC., a Nevada corporation

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    BORROWERS (Continued)

WITNESS/ATTEST:

    CHEN-TECH INDUSTRIES, INC., a Nevada     corporation

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     PACIFIC CAST TECHNOLOGIES, INC., a     Nevada corporation

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI POWDER METALS LLC, a     Pennsylvania limited liability
company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI FLAT ROLLED PRODUCTS     HOLDINGS, LLC, a Pennsylvania
limited     liability company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    GUARANTORS: WITNESS/ATTEST:     ATI FUNDING CORPORATION, a Delaware    
corporation

/s/ Amanda Skov

    By:  

/s/ Rose Marie Manley

    Name:   Rose Marie Manley     Title:   President WITNESS/ATTEST:     TDY
HOLDINGS, LLC, a Delaware limited     liability company

/s/ Amanda Skov

    By:  

/s/ Rose Marie Manley

    Name:   Rose Marie Manley     Title:   President WITNESS/ATTEST:     ATI
OPERATING HOLDINGS, LLC, a     Delaware limited liability company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   President WITNESS/ATTEST:     ATI
PROPERTIES, LLC., a Delaware limited     liability company

/s/ Amanda Skov

    By:  

/s/ Elliot S. Davis

    Name:   Elliot S. Davis     Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    GUARANTORS (Continued): WITNESS/ATTEST:     ALC FUNDING CORPORATION, a    
Delaware corporation

/s/ Amanda Skov

    By:  

/s/ Rose Marie Manley

    Name:   Rose Marie Manley     Title:   President WITNESS/ATTEST:    
ALLEGHENY TECHNOLOGIES     INCORPORATED, a Delaware corporation

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Senior Vice President
WITNESS/ATTEST:     ATI CANADA HOLDINGS, INC., a     Delaware corporation

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   President WITNESS/ATTEST:    
ALLEGHENY TECHNOLOGIES     INTERNATIONAL, INC., a California     corporation

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    GUARANTORS (Continued): WITNESS/ATTEST:     AII INVESTMENT CORP., a Delaware
    corporation

/s/ Amanda Skov

    By:  

/s/ Rose Marie Manley

    Name:   Rose Marie Manley     Title:   President WITNESS/ATTEST:     ATI
ALLEGHENY LUDLUM, INC., a     Massachusetts corporation

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     TI OREGON, INC., an Oregon corporation

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     JESSOP STEEL, LLC, a Pennsylvania limited     liability
company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    GUARANTORS (Continued): WITNESS/ATTEST:     JEWEL ACQUISITION, LLC, a
Delaware     limited liability company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     AII ACQUISITION, LLC, a Pennsylvania     limited liability
company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   President WITNESS/ATTEST:     ATI
FRP PROPERTIES, LLC, a Delaware     limited liability company

/s/ Amanda Skov

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

LENDERS: PNC BANK, NATIONAL ASSOCIATION, As Lender and as Agent By:       /s/
Douglas Hoffman                     Name:  Douglas Hoffman Title:    Senior Vice
President Three PNC Plaza, Sixth Floor 225 Fifth Avenue Pittsburgh, PA 15222
Revolving Commitment Percentage: 21.2500000000% Revolving Commitment Amount
$85,000,000.00 Term Loan Commitment Percentage: 63.7500000000% Term Loan
Commitment Amount $63,750,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

BANK OF AMERICA, N.A. By:       /s/ Kevin W. Corcoran                    
Name:  Kevin W. Corcoran Title:    Vice President Four Penn Center, 1600 JFK
Blvd. Philadelphia, PA 19103 Attention: Kevin W. Corcoran, Vice President; AB
Sr. Portfolio Specialist Revolving Commitment Percentage: 17.5000000000%
Revolving Commitment Amount $70,000,000.00
Term Loan Commitment Percentage: 16.2500000000% Term Loan Commitment Amount
$16,250,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

CITIBANK, N.A. By:       /s/ Brendan Mackay                     Name:  Brendan
Mackay Title:    Vice President and Director 390 Greenwich St. New York, NY
10013

Revolving Commitment Percentage: 12.5000000000%

Revolving Commitment Amount $50,000,000.00

Term Loan Commitment Percentage: 20.0000000000%

Term Loan Commitment Amount $20,000,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

JPMORGAN CHASE BANK, N.A. By:       /s/ James Shender                    
Name:  James Shender Title:    Vice President

383 Madison Avenue, Floor 24

New York, NY 10179

Revolving Commitment Percentage: 11.2500000000% Revolving Commitment Amount
$45,000,000.00

Term Loan Commitment Percentage: 0.00%

Term Loan Commitment Amount $0.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

MUFG UNION BANK, N.A. By:       /s/ Brent Hosteau                    
Name:  Brent Housteau Title:    Director

445 South Figueroa Street

Los Angeles, CA 90071

Revolving Commitment Percentage: 12.5000000000% Revolving Commitment Amount
$50,000,000.00

Term Loan Commitment Percentage: 0.00%

Term Loan Commitment Amount $0.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

THE BANK OF NEW YORK MELLON By:       /s/ William M.
Feathers                     Name:  William M. Feathers Title:    Director

500 Grant Street, 36th Floor

Pittsburgh, PA 15258-0001

Revolving Commitment Percentage: 8.7500000000% Revolving Commitment Amount
$35,000,000.00

Term Loan Commitment Percentage: 0.00%

Term Loan Commitment Amount $0.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, the “Exiting Lender” By:       /s/
Doreen Barr                     Name:  Doreen Barr Title:    Authorized
Signatory By:       /s/ Szymon Ordys                     Name:  Szymon Ordys
Title:    Authorized Signatory Eleven Madison Avenue New York, NY 10010
Revolving Commitment Percentage: 0.00% Revolving Commitment Amount $0.00 Term
Loan Commitment Percentage: 0.00% Term Loan Commitment Amount $0.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:       /s/ Jake
Elliott                     Name:  Jake Elliott Title:    Authorized Signatory
2450 Colorado Ave., Suite 3000 West Santa Monica, CA 90404
Revolving Commitment Percentage: 11.2500000000% Revolving Commitment Amount
$45,000,000.00 Term Loan Commitment Percentage: 0.00% Term Loan Commitment
Amount $0.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

HSBC Bank USA, N.A. By:       /s/ Ross Graney                     Name:  Ross
Graney Title:    Assistant Vice President

425 Fifth Avenue

New York, NY 10018

Attention: Steven A. Alves

Revolving Commitment Percentage: 5.0000000000%

Revolving Commitment Amount $20,000,000.00

Term Loan Commitment Percentage: 0.00%

Term Loan Commitment Amount $0.00



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF COUNTY OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy, who acknowledged himself to be the Executive Vice
President of Oregon Metallurgical, LLC, an Oregon limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Allegheny Ludlum, LLC, a Pennsylvania limited liability company
(the “Company”), and that he, as such officer of the Company, executed the
foregoing instrument for the purposes therein contained by signing his name on
behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of TDY Industries, LLC, a California limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Oregon Metallurgical, LLC, the Sole Manager of International Hearth
Melting, LLC, a Delaware limited liability company (the “Company”), and that he,
as such officer of the Company, executed the foregoing instrument for the
purposes therein contained by signing his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Precision Finishing, LLC, a Pennsylvania limited liability
company (the “Company”), and that he, as such officer of the Company, executed
the foregoing instrument for the purposes therein contained by signing his name
on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Titanium Wire Corporation, a Pennsylvania corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Environmental, Inc., a California corporation (the “Company”), and
that he, as such officer of the Company, executed the foregoing instrument for
the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Titanium, LLC, a Delaware limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of ATI
Flowform, Products, LLC, a Delaware limited liability company (the “Company”),
and that he, as such officer of the Company, executed the foregoing instrument
for the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Ladish LLC, a Wisconsin limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Ladish Machining, Inc., a Nevada corporation (the “Company”),
and that he, as such officer of the Company, executed the foregoing instrument
for the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Chen-Tech Industries, Inc., a Nevada corporation (the “Company”),
and that he, as such officer of the Company, executed the foregoing instrument
for the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Pacific Cast Technologies, Inc., a Nevada corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Powder Metals LLC, a Pennsylvania limited liability company
(the “Company”), and that he, as such officer of the Company, executed the
foregoing instrument for the purposes therein contained by signing his name on
behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA Notarial Seal
Colleen A. Fox, Notary Public City of Pittsburgh, Allegheny County My Commission
Expires April 19, 2021 MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Flat Rolled Products Holdings, LLC, a Pennsylvania limited
liability company (the “Company”), and that he, as such officer of the Company,
executed the foregoing instrument for the purposes therein contained by signing
his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Rose Marie Manley who acknowledged herself to be the President of ATI
Funding Corporation, a Delaware corporation (the “Company”), and that she, as
such officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Rose Marie Manley who acknowledged herself to be the President of TDY
Holdings, LLC, a Delaware limited liability company (the “Company”), and that
she, as such officer of the Company, executed the foregoing instrument for the
purposes therein contained by signing her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of ATI
Operating Holdings, LLC (the “Company”), and that he, as such officer of the
Company, executed the foregoing instrument for the purposes therein contained by
signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Elliot S. Davis who acknowledged himself to be the Vice President of
ATI Properties, LLC., a Delaware limited liability company (the “Company”), and
that he, as such officer of the Company, executed the foregoing instrument for
the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Rose Marie Manley who acknowledged herself to be the President of ALC
Funding Corporation, a Delaware corporation (the “Company”), and that she, as
such officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Senior Vice
President of Allegheny Technologies Incorporated a Delaware corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of ATI
Canada Holdings, Inc., a Delaware corporation (the “Company”), and that he, as
such officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of
Allegheny Technologies International, Inc., a California corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Rose Marie Manley who acknowledged herself to be the President of AII
Investment Corp., a Delaware corporation (the “Company”), and that she, as such
officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Allegheny Ludlum, Inc., a Massachusetts corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of TI Oregon, Inc., an Oregon corporation (the “Company”), and that
he, as such officer of the Company, executed the foregoing instrument for the
purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Jessop Steel, LLC, a Pennsylvania limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Jewel Acquisition, LLC, a Delaware limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of AII
Acquisition, LLC, a Pennsylvania limited liability company (the “Company”), and
that he, as such officer of the Company, executed the foregoing instrument for
the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )    ) COUNTY OF ALLEGHENY    )

On this, the 8th day of June, 2017, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of ATI
FRP Properties, LLC, a Delaware limited liability company (the “Company”), and
that he, as such officer of the Company, executed the foregoing instrument for
the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Colleen A. Fox Notary Public COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Colleen A. Fox, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires April 19, 2021

MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

REVOLVING CREDIT

AND

SECURITY AGREEMENT

by and among

OREGON METALLURGICAL, LLC,

ALLEGHENY LUDLUM, LLC,

TDY INDUSTRIES, LLC,

INTERNATIONAL HEARTH MELTING, LLC,

ATI PRECISION FINISHING, LLC,

TITANIUM WIRE CORPORATION,

ENVIRONMENTAL, INC.,

ATI TITANIUM LLC,

ATI FLOWFORM PRODUCTS, LLC,

ATI LADISH LLC,

ATI LADISH MACHINING, INC.,

CHEN-TECH INDUSTRIES, INC.,

PACIFIC CAST TECHNOLOGIES, INC.,

ATI POWDER METALS LLC and

ATI FLAT ROLLED PRODUCTS HOLDINGS, LLC,

as Borrowers,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

PNC BANK, NATIONAL ASSOCIATION,

as Lender and Agent

BANK OF AMERICA N.A., as Co-Syndication Agent,

CITIBANK, N.A., as Co-Syndication Agent,

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent

MUFG UNION BANK, N.A., as Co-Syndication Agent,

BANK OF NEW YORK MELLON, as a Co-Managing Agent,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Co-Managing Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Managing Agent,

and

PNC CAPITAL MARKETS LLC,

as Sole Lead Arranger and Sole Bookrunner

Effective as of September 23, 2015

REVOLVING CREDIT CUSIP# 68589UAA7

TERM LOAN CUSIP# 87239NAA7



--------------------------------------------------------------------------------

EXHIBIT A

Preliminary Closing Agenda

(See Attached)



--------------------------------------------------------------------------------

PRELIMINARY CLOSING AGENDA

This preliminary closing agenda contains the documents to be delivered in
connection with a second amendment to the credit facility provided to OREGON
METALLURGICAL, LLC, an Oregon limited liability company (“Oremet”), ALLEGHENY
LUDLUM, LLC, a Pennsylvania limited liability company (“Ludlum”), TDY
INDUSTRIES, LLC, a California limited liability company (“TDY”), INTERNATIONAL
HEARTH MELTING, LLC, an Oregon limited liability company (“Hearth Melting”), ATI
PRECISION FINISHING, LLC, a Pennsylvania limited liability company (“Precision
Finishing”), TITANIUM WIRE CORPORATION, a Pennsylvania corporation (“Titanium
Wire”), ENVIRONMENTAL, INC., a California corporation (“Environmental”), ATI
TITANIUM LLC, a Delaware limited liability company (“ATI Titanium”), ATI
FLOWFORM PRODUCTS, LLC, a Delaware limited liability company (“ATI Flowform”),
ATI LADISH LLC, a Wisconsin limited liability company (“ATI Ladish”), ATI LADISH
MACHINING, INC., a Nevada corporation (“ATI Ladish Machining”), CHEN-TECH
INDUSTRIES, INC., a Nevada corporation (“Chen-Tech”), PACIFIC CAST TECHNOLOGIES,
INC., a Nevada corporation (“Pacific Cast”), ATI POWDER METALS LLC, a
Pennsylvania limited liability company (“ATI Powder”), and ATI FLAT ROLLED
PRODUCTS HOLDINGS, LLC a Pennsylvania limited liability company (“ATI Flat
Rolled”) (each a “Borrower” and collectively, the “Borrowers”), by PNC BANK,
NATIONAL ASSOCIATION (“PNC”), and various other financial institutions from time
to time (PNC and such other financial institutions are each, a “Lender” and
collectively, the “Lenders”), PNC BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders (in such capacity, the “Agent”) and PNC CAPITAL MARKETS
LLC, a Pennsylvania limited liability company, as Sole Lead Arranger and Sole
Bookrunner.



--------------------------------------------------------------------------------

No.

  

LOAN DOCUMENTS

  

Responsible
Party

  

Status

1.    Second Amendment to Revolving Credit and Security Agreement, by and among
the Borrowers, ALLEGHENY TECHNOLOGIES INCORPORATED, a Delaware corporation
(“Allegheny Technologies”), ATI FUNDING CORPORATION, a Delaware corporation
(“ATI Funding”), ATI OPERATING HOLDINGS, LLC, a Delaware limited liability
company (“ATI Operating Holdings”), TDY HOLDINGS, LLC, a Delaware limited
liability company (“TDY Holdings”), ATI PROPERTIES, LLC., a Delaware limited
liability company (“ATI Properties”), ALC FUNDING CORPORATION, a Delaware
corporation (“ALC Funding”), ATI CANADA HOLDINGS, INC., a Delaware corporation
(“ATI Canada”), ALLEGHENY TECHNOLOGIES INTERNATIONAL, INC., a California
corporation (“Allegheny Technologies International”), AII INVESTMENT CORP., a
Delaware corporation (“AII Investment”), ATI ALLEGHENY LUDLUM, INC., a
Massachusetts corporation (“ATI Allegheny Ludlum”), TI OREGON, INC., an Oregon
corporation (“TI Oregon”), JESSOP STEEL, LLC, a Pennsylvania limited liability
company (“Jessop”), JEWEL ACQUISITION, LLC, a Delaware limited liability company
(“Jewel”), ATI FRP PROPERTIES, LLC, a Delaware limited liability company (“ATI
FRP”), and AII ACQUISITION, LLC, a Pennsylvania limited liability company (“AII
Acquisition”) (Allegheny Technologies, ATI Funding, ATI Operating Holdings, TDY
Holdings, ATI Properties, ALC Funding, ATI Canada, Allegheny Technologies
International, AII Investment, ATI Allegheny Ludlum, TI Oregon, Jessop, Jewel,
ATI FRP and AII Acquisition are each a “Guarantor” and collectively, the
“Guarantors”) (the Borrowers and the Guarantors are each individually, a “Loan
Party” and collectively, the “Loan Parties”), the Lenders and the Agent (the
“Second Amendment”).    Agent    2.    New/Revised Schedules to the Credit
Agreement (as necessary and appropriate):       3.    New/Revised Exhibits to
the Credit Agreement (as necessary):       4.    First Amended and Restated
Revolving Credit Note, made by the Borrowers to HSBC BANK USA, N.A. in the
principal amount of Twenty Million and 00/100 Dollars ($20,000,000.00).    Agent
  

 

6



--------------------------------------------------------------------------------

5.    First Amended and Restated Revolving Credit Note, made by the Borrowers to
WELLS FARGO BANK, NATIONAL ASSOCIATION in the principal amount of Forty-Five
Million and 00/100 Dollars ($45,000,000.00).    Agent    6.    First Amended and
Restated Revolving Credit Note, made by the Borrowers to BANK OF AMERICA, N.A.
in the principal amount of Seventy Million and 00/100 Dollars ($70,000,000.00).
   Agent    7.    First Amended and Restated Revolving Credit Note, made by the
Borrowers to JPMORGAN CHASE BANK, N.A. in the principal amount of Forty-Five
Million and 00/100 Dollars ($45,000,000.00).    Agent    8.    First Amended and
Restated Revolving Credit Note, made by the Borrowers to MUFG UNION BANK, N.A.
in the principal amount of Fifty Million and 00/100 Dollars ($50,000,000.00).   
Agent      

ORGANIZATIONAL DOCUMENTS

 

Oremet

      9.    Good Standing Certificate of Oremet from the Department of State of
the State of Oregon.    Borrowers    10.    Certificate of the Secretary of
Oremet as to (i) resolutions of its Board of Directors authorizing Oremet to
enter into the Second Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Organization or Operating Agreement.   
Borrowers       Ludlum       11.    Good Standing Certificate of Ludlum from the
Secretary of State of the Commonwealth of Pennsylvania.    Borrowers    12.   
Certificate of the Secretary of Ludlum as to (i) resolutions of its Board of
Directors authorizing Ludlum to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Organization or Limited Liability Company Agreement.    Borrowers   

 

7



--------------------------------------------------------------------------------

   TDY       13.    Good Standing Certificate of TDY from the Department of
State of the State of California.    Borrowers    14.    Certificate of the
Secretary of TDY as to (i) resolutions of its Board of Directors authorizing TDY
to enter into the Second Amendment and all related documents, (ii) incumbency,
and (iii) no amendments to its Articles of Organization or Limited Liability
Company Agreement.    Borrowers       Hearth Melting       15.    Good Standing
Certificate of Hearth Melting from the Department of State of the State of
Oregon.    Borrowers    16.    Certificate of the Secretary of Hearth Melting as
to (i) resolutions of its Managing Member authorizing Hearth Melting to enter
into the Second Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Organization or Operating Agreement.   
Borrowers       Precision Finishing       17.    Good Standing Certificate of
Precision Finishing from the Secretary of State of the Commonwealth of
Pennsylvania.    Borrowers    18.    Certificate of the Secretary of Precision
Finishing as to (i) resolutions of its Managers authorizing Precision Finishing
to enter into the Second Amendment and all related documents, (ii) incumbency,
and (iii) no amendments to its Certificate of Organization or Limited Liability
Company Agreement.    Borrowers       Titanium Wire       19.    Good Standing
Certificate of Titanium Wire from the Secretary of State of the Commonwealth of
Pennsylvania.    Borrowers    20.    Certificate of the Secretary of Titanium
Wire as to (i) resolutions of its Board of Directors authorizing Titanium Wire
to enter into the Second Amendment and all related documents, (ii) incumbency,
and (iii) no amendments to its Articles of Incorporation or Bylaws.    Borrowers
  

 

8



--------------------------------------------------------------------------------

   Environmental       21.    Good Standing Certificate of Environmental from
the Department of State of the State of California.    Borrowers    22.   
Certificate of the Secretary of Environmental as to (i) resolutions of its Board
of Directors authorizing Environmental to enter into the Second Amendment and
all related documents, (ii) incumbency, and (iii) no amendments to its Articles
of Incorporation or Bylaws.    Borrowers       ATI Titanium       23.    Long
Form Good Standing Certificate of ATI Titanium from the Department of State of
the State of Delaware.    Borrowers    24.    Certificate of the Secretary of
ATI Titanium as to (i) resolutions of its Directors authorizing ATI Titanium to
enter into the Second Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Certificate of Formation or Limited Liability Company
Agreement.    Borrowers       ATI Flowform       25.    Long Form Good Standing
Certificate of ATI Flowform from the Department of State of the State of
Delaware.    Borrowers    26.    Certificate of the Secretary of ATI Flowform as
to (i) resolutions of its Board of Directors authorizing ATI Flowform to enter
into the Second Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Certificate of Formation or Limited Liability Company
Agreement.    Borrowers       ATI Ladish       27.    Good Standing Certificate
of ATI Ladish from the Department of State of the State of Wisconsin.   
Borrowers    28.    Certificate of the Secretary of ATI Ladish as to
(i) resolutions of its Board of Directors authorizing ATI Ladish to enter into
the Second Amendment and all related documents, (ii) incumbency, and (iii) no
amendments to its Articles of Organization or Limited Liability Company
Agreement.    Borrowers   

 

9



--------------------------------------------------------------------------------

   ATI Ladish Machining       29.    Good Standing Certificate of ATI Ladish
Machining from the Department of State of the State of Nevada.    Borrowers   
30.    Certificate of the Secretary of ATI Ladish Machining as to
(i) resolutions of its Board of Directors authorizing ATI Ladish Machining to
enter into the Second Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Incorporation or Bylaws.    Borrowers   
   Chen-Tech       31.    Good Standing Certificate of Chen-Tech from the
Department of State of the State of Nevada.    Borrowers    32.    Certificate
of the Secretary of Chen-Tech as to (i) resolutions of its Board of Directors
authorizing Chen-Tech to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.    Borrowers       Pacific Cast       33.    Good
Standing Certificate of Pacific Cast from the Department of State of the State
of Nevada.    Borrowers    34.    Certificate of the Secretary of Pacific Cast
as to (i) resolutions of its Board of Directors authorizing Pacific Cast to
enter into the Second Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Incorporation or Bylaws.    Borrowers   
   ATI Powder       35.    Good Standing Certificate of ATI Powder from the
Department of State of the Commonwealth of Pennsylvania.    Borrowers    36.   
Certificate of the Secretary of ATI Powder as to (i) resolutions of its Managing
Member authorizing ATI Powder to enter into the Second Amendment and all related
documents, (ii) incumbency, and (iii) no amendments to its Certificate of
Organization or Limited Liability Company Agreement.    Borrowers   

 

10



--------------------------------------------------------------------------------

   ATI Flat Rolled       37.    Good Standing Certificate of ATI Cast Products
from the Department of State of the Commonwealth of Pennsylvania.    Borrowers
   38.    Certificate of the Secretary of ATI Flat Rolled as to (i) resolutions
of its Board of Directors authorizing ATI Flat Rolled to enter into the Second
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Formation or Limited Liability Company Agreement.   
Borrowers       ATI Funding       39.    Long Form Good Standing Certificate of
ATI Funding from the Department of State of the State of Delaware.    Borrowers
   40.    Certificate of the Secretary of ATI Funding as to (i) resolutions of
its Board of Directors authorizing ATI Funding to enter into the Second
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Articles of Incorporation or Bylaws.    Borrowers       TDY Holdings      
41.    Long Form Good Standing Certificate of TDY Holdings from the Department
of State of the State of Delaware.    Borrowers    42.    Certificate of the
Secretary of TDY Holdings as to (i) resolutions of its Managers authorizing TDY
Holdings to enter into the Second Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Certificate of Formation or
Limited Liability Company Agreement.    Borrowers       ATI Operating Holdings
      43.    Long Form Good Standing Certificate of ATI Operating Holdings from
the Department of State of the State of Delaware.    Borrowers   

 

11



--------------------------------------------------------------------------------

44.    Certificate of the Secretary of ATI Operating Holdings as to
(i) resolutions of its Directors authorizing ATI Operating Holdings to enter
into the Second Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Certificate of Formation or Limited Liability Company
Agreement.    Borrowers       ATI Properties       45.    Long Form Good
Standing Certificate of ATI Properties from the Department of State of the State
of Delaware.    Borrowers    46.    Certificate of the Secretary of ATI
Properties as to (i) resolutions of its Board of Directors authorizing ATI
Properties to enter into the Second Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Certificate of Formation or
Operating Agreement.    Borrowers       ALC Funding       47.    Long Form Good
Standing Certificate of ALC Funding from the Department of State of the State of
Delaware.    Borrowers    48.    Certificate of the Secretary of ALC Funding as
to (i) resolutions of its Board of Directors authorizing ALC Funding to enter
into the Second Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Incorporation or Bylaws.    Borrowers   
   Allegheny Technologies       49.    Long Form Good Standing Certificate of
Allegheny Technologies from the Department of State of the State of Delaware.   
Borrowers    50.    Certificate of the Secretary of Allegheny Technologies as to
(i) resolutions of its Board of Directors authorizing Allegheny Technologies to
enter into the Second Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Articles of Incorporation or Bylaws.    Borrowers   
   ATI Canada       51.    Long Form Good Standing Certificate of ATI Canada
from the Department of State of the State of Delaware.    Borrowers   

 

12



--------------------------------------------------------------------------------

52.    Certificate of the Secretary of ATI Canada as to (i) resolutions of its
Board of Directors authorizing ATI Canada to enter into the Second Amendment and
all related documents, (ii) incumbency, and (iii) no amendments to its Articles
of Incorporation or Bylaws.    Borrowers       Allegheny Technologies
International       53.    Good Standing Certificate of Allegheny Technologies
International from the Department of State of the State of California.   
Borrowers    54.    Certificate of the Secretary of Allegheny Technologies
International as to (i) resolutions of its Board of Directors authorizing
Allegheny Technologies International to enter into the Second Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Articles of
Incorporation or Bylaws.    Borrowers       AII Investment       55.    Long
Form Good Standing Certificate of AII Investment from the Department of State of
the State of Delaware.    Borrowers    56.    Certificate of the Secretary of
AII Investment as to (i) resolutions of its Board of Directors authorizing AII
Investment to enter into the Second Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Articles of Incorporation or
Bylaws.    Borrowers       ATI Allegheny Ludlum       57.    Good Standing
Certificate of ATI Allegheny Ludlum from the Department of State of the
Commonwealth of Massachusetts.    Borrowers    58.    Certificate of the
Secretary of ATI Allegheny Ludlum as to (i) resolutions of its Board of
Directors authorizing ATI Allegheny Ludlum to enter into the Second Amendment
and all related documents, (ii) incumbency, and (iii) no amendments to its
Articles of Incorporation or Bylaws.    Borrowers       TI Oregon       59.   
Good Standing Certificate of TI Oregon from the Department of State of the State
of Oregon.    Borrowers   

 

13



--------------------------------------------------------------------------------

60.    Certificate of the Secretary of TI Oregon as to (i) resolutions of its
Board of Directors authorizing TI Oregon to enter into the Second Amendment and
all related documents, (ii) incumbency, and (iii) no amendments to its Articles
of Incorporation or Bylaws.    Borrowers       Jessop       61.    Good Standing
Certificate of Jessop from the Department of State of the Commonwealth of
Pennsylvania.    Borrowers    62.    Certificate of the Secretary of Jessop as
to (i) resolutions of its Managers authorizing Jessop to enter into the Second
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Organization or Limited Liability Company Agreement.   
Borrowers       Jewel       63.    Long Form Good Standing Certificate of Jewel
from the Department of State of the State of Delaware.    Borrowers    64.   
Certificate of the Secretary of Jewel as to (i) resolutions of its Directors
authorizing Jewel to enter into the Second Amendment and all related documents,
(ii) incumbency, and (iii) no amendments to its Certificate of Formation or
Limited Liability Company Agreement.    Borrowers       ATI FRP       65.   
Long Form Good Standing Certificate of ATI FRP from the Department of State of
the State of Delaware.    Borrowers    66.    Certificate of the Secretary of
ATI FRP as to (i) resolutions of its Board of Directors authorizing ATI FRP to
enter into the Second Amendment and all related documents, (ii) incumbency, and
(iii) no amendments to its Certificate of Formation or Operating Agreement.   
Borrowers       AII Acquisition       67.    Good Standing Certificate of AII
Acquisition from the Department of State of the Commonwealth of Pennsylvania.   
Borrowers   

 

14



--------------------------------------------------------------------------------

68.    Certificate of the Secretary of AII Acquisition as to (i) resolutions of
its Managers authorizing AII Acquisition to enter into the Second Amendment and
all related documents, (ii) incumbency, and (iii) no amendments to its
Certificate of Organization or Limited Liability Company Agreement.    Borrowers
      RELATED DOCUMENTS       69.    Opinion of Counsel to the Loan Parties in
form and substance satisfactory to the Agent.    Borrowers      

(a) K&L Gates

      70.    Second Amended and Restated Agent’s Fee Letter.    Agent   

 

15